Opinion issued May 1, 2008











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01071-CR
____________

DELISA MARIE RUSSELL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court 
Harris County, Texas
Trial Court Cause No. 1132134



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  Appellant, Delisa Marie Russell,
pleaded guilty to the offense of assault on a public servant and, in accordance with
her plea bargain agreement with the State the trial court sentenced her to confinement
for two years.  On October 31, 2007, the trial court signed a final judgment in this
case. Appellant did not file a motion for new trial, and therefore the deadline for
filing a notice of appeal was 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1). 
Because the thirtieth day after sentencing fell on a weekend, the deadline for filing
notice of appeal was Monday, November 1, 2007. See Tex. R. App. P. 4.1(a),
26.2(a)(1).
               Appellant filed a pro se notice of appeal on December 5, 2007, four days
after the deadline.  Although the notice of appeal was filed within the 15-day time
period for filing a motion for extension of time to file notice of appeal, no such 
motion for extension of time was filed.  See Tex. R. App. P. 26.3.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st
Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.

               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).